
	
		I
		112th CONGRESS
		1st Session
		H. R. 2562
		IN THE HOUSE OF REPRESENTATIVES
		
			July 15, 2011
			Mr. Gosar (for
			 himself, Mr. Flake, and
			 Mr. Pearce) introduced the following
			 bill; which was referred to the Committee
			 on Agriculture, and in addition to the Committee on
			 Natural Resources, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To direct the Secretary of Agriculture to take immediate
		  action to recover ecologically and economically from a catastrophic wildfire in
		  the States of Arizona and New Mexico, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Wallow Fire Recovery and Monitoring
			 Act.
		2.PurposeThe purpose of this Act is to direct the
			 Secretary of Agriculture to take certain actions—
			(1)to rehabilitate
			 and restore the Wallow Fire Area;
			(2)to recover
			 material that is fire-damaged, but still merchantable, from the Wallow Fire
			 Area before the material loses economic value;
			(3)to create
			 defensible space around communities to effectively and safely fight future
			 fires in the vicinity of the Wallow Fire Area;
			(4)to monitor the
			 environmental and economic effects of the removal of fire-damaged trees from
			 the Wallow Fire Area; and
			(5)to provide a
			 mechanism to offset the costs of forest restoration in the Wallow Fire
			 Area.
			3.DefinitionsIn this Act:
			(1)Burned area
			 emergency responseThe term burned area emergency
			 response means the process used by the Secretary to plan and implement
			 emergency stabilization actions on Federal land in response to an immediate
			 post-fire condition—
				(A)to minimize
			 threats to life or property; or
				(B)to stabilize and
			 prevent unacceptable degradation to natural and cultural resources resulting
			 from the effects of the catastrophic event.
				(2)Community
			 Protection Management AreaThe term Community Protection
			 Management Area means—
				(A)the wildland-urban
			 interface in a community wildfire protection plan;
				(B)human development
			 areas having special significance, including critical communication sites, high
			 voltage transmission lines, developed recreation sites, and other structures
			 that, if destroyed by fire, would result in hardship to communities; and
				(C)the fuels adjacent
			 to areas described in subparagraph (B).
				(3)Community
			 wildfire protection planThe term community wildfire
			 protection plan has the meaning given the term in section 101 of the
			 Healthy Forest Restoration Act of 2003 (16 U.S.C. 6511).
			(4)Hazard tree and
			 commercial timber evaluationThe term hazard tree and
			 commercial timber evaluation means an evaluation of the hazard trees and
			 fire-damaged, dead, and dying timber resources on the National Forest System
			 land in the Wallow Fire Area conducted in accordance with section 4.
			(5)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4 of the Indian Self-Determination and Education Assistance
			 Act (25 U.S.C. 450b).
			(6)National Forest
			 SystemThe term National Forest System has the
			 meaning given the term in section 11(a) of the Forest and Rangeland Renewable
			 Resources Planning Act of 1974 (16 U.S.C. 1609(a)).
			(7)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
			(8)Timber removal
			 projectThe term timber removal project means a
			 timber removal project for the Wallow Fire Area identified under a hazard tree
			 and commercial timber evaluation.
			(9)Wallow
			 FireThe term Wallow Fire means the fire that
			 originated in the Bear Wallow Wilderness on May 29, 2011.
			(10)Wallow Fire
			 AreaThe term Wallow Fire Area means the
			 approximately 538,000-acre fire perimeter in the States of Arizona and New
			 Mexico, as depicted on the map entitled Wallow Fire Az-ASF-110152
			 Progression Map as of June 27, 2011 at 2249 hours.
			4.hazard tree and
			 commercial timber evaluation
			(a)In
			 generalThe Secretary shall conduct a hazard tree and commercial
			 timber evaluation that identifies timber resources appropriate for removal
			 within the Wallow Fire Area not later than the date that is the earlier
			 of—
				(1)the date that is
			 30 days after the completion of the burned area emergency response for the
			 Wallow Fire Area; or
				(2)the date that is
			 45 days after the date of containment of the Wallow Fire.
				(b)Report
			 requiredIn conducting a hazard tree and commercial timber
			 evaluation under subsection (a), the Secretary shall prepare a report that
			 includes—
				(1)a
			 description of—
					(A)the forest
			 conditions in the burned areas of the Wallow Fire Area; and
					(B)the short- and
			 long-term risks the conditions pose to forest users, communities, private
			 property, and remaining resources;
					(2)a
			 map of areas for potential hazard tree removal, areas for potential
			 fire-damaged commercial tree removal, and areas for potential elimination from
			 harvest consideration, including a delineation of the Community Protection
			 Management Area for the Wallow Fire Area;
				(3)a
			 map of the burn intensity within the Wallow Fire Area;
				(4)a
			 preliminary determination of—
					(A)the anticipated
			 receipts to be derived from the hazard and fire-damaged commercial timber
			 identified for removal in the Wallow Fire Area;
					(B)the estimated
			 costs to the Secretary associated with the removal of the timber; and
					(C)to the maximum
			 extent practicable, receipts likely to be lost if action is not taken in a
			 timely manner;
					(5)a
			 description of 1 or more proposals for timber removal projects providing for
			 the removal of hazard trees and fire-damaged, dead, and dying timber resources
			 in the Wallow Fire Area; and
				(6)a
			 description of the desired outcomes of rehabilitation and tree removal in
			 burned portions of the Wallow Fire Area.
				(c)Excluded
			 areasIn identifying areas for tree removal under subsection (a),
			 the Secretary shall exclude high fire-severity burned areas on steep slopes,
			 slopes with an incline greater than 40 percent, riparian areas, and fragile
			 erosive sites, unless tree removal in those areas is necessary to address
			 public health and safety concerns.
			(d)Public
			 involvementThe Secretary shall facilitate the meaningful
			 involvement of State and local officials, Indian tribes, institutions of higher
			 education, and other interested persons during the preparation of the hazard
			 tree and commercial timber evaluation conducted under this section.
			(e)Deadline for
			 completionNot later than 45 days after the date on which the
			 Secretary commences the hazard tree and commercial timber evaluation, the
			 Secretary shall complete the hazard tree and commercial timber
			 evaluation.
			5.Timber removal
			 projects
			(a)Timber removal
			 project requirements
				(1)In
			 generalThe Secretary shall limit the removal of trees under a
			 timber removal project under this Act to hazard trees and trees that are
			 already down, dead, or severely root-sprung, such that mortality is highly
			 probable.
				(2)ConsiderationsIn
			 selecting tree removal techniques for a timber removal project under this Act,
			 the Secretary shall take into account the degree of ground disturbances, soil
			 types, soil saturation, worker safety, threatened and endangered species,
			 aquatic systems, and other ecological values associated with the site of the
			 timber removal project.
				(3)Monitoring
			 requirementsThe Secretary shall use an effectiveness monitoring
			 framework to assess the ecological and economic effects of tree removal
			 projects carried out under this Act with respect to accomplishing desired
			 outcomes identified in the hazard tree and commercial timber evaluation.
				(4)LimitationNothing
			 in this Act authorizes new permanent road construction for timber
			 removal.
				(5)Congressional
			 intentIt is the intent of Congress that all timber removal
			 projects carried out under this Act be completed by the date that is not later
			 than 18 months after the date of enactment of this Act.
				(b)Environmental
			 compliance
				(1)In
			 generalExcept as otherwise provided in this Act, the Secretary
			 shall comply with the National Environmental Policy Act of 1969 (42 U.S.C. 4321
			 et seq.) and other applicable laws in planning and conducting timber removal
			 projects.
				(2)NEPA
			 requirements
					(A)In
			 generalIn the case of a timber removal project to be conducted
			 in a Community Protection Management Area under this Act, the Secretary shall
			 prepare an environmental assessment for the proposed agency action under
			 section 102(2) of the National Environmental Policy Act of 1969 (42 U.S.C.
			 4332(2)).
					(B)AlternativesNothing
			 in this subsection requires the Secretary to study, develop, or describe any
			 alternative to the proposed agency action in the environmental assessment
			 conducted under subparagraph (A).
					(C)Public
			 participationThe Secretary shall provide an opportunity for
			 public participation during the preparation of the environmental assessment
			 under subparagraph (A), in accordance with existing protocols.
					(3)Administrative
			 and judicial reviewTimber removal projects carried out under
			 this Act are subject to the special administrative process and judicial review
			 process under sections 105 and 106 of the Healthy Forests Restoration Act of
			 2003 (16 U.S.C. 6515, 6516).
				(4)Use of
			 receiptsAmounts collected by the Secretary from a timber removal
			 project carried out under this Act shall be available for expenditure by the
			 Secretary for forest restoration treatments in the Wallow Fire Area.
				
